Citation Nr: 0405973	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than June 19, 
2001, for the grant of an increased rating of 50 percent for 
post-traumatic stress disorder (previously rated as anxiety 
reaction).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1944.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established an increased rating of 50 
percent for post-traumatic stress disorder (previously rated 
as anxiety reaction), and assigned an effective date of June 
19, 2001, for that increase.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The claimant will be 
notified if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that a VA examination would be useful in this 
case.  At his February 2003 hearing before the undersigned, 
the veteran indicated that his mental disorder had worsened 
subsequent to the most recent VA examination in March 2002.  
Therefore, the Board finds that an additional examination is 
needed to determine the current extent and severity of the 
veteran's mental disorder.  38 C.F.R. § 3.327 (2003).

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326 (2003).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In particular, it is noted that 
the August 2001 notice informed the veteran of the criteria 
to establish service connection for a disability.  The 
veteran had already established service connection for a 
mental disorder.  His claim was for an increased rating and 
the proper criteria for a claim of increased rating should 
have been included in the notice.

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claims for an increased rating and an 
earlier effective date and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  The notice should also 
specifically request that he provide VA 
with any evidence in the claimant's 
possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Obtain the veteran's medical records 
for VA treatment in Fort Dix, New Jersey, 
and Philadelphia, Pennsylvania.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of the service-connected 
post-traumatic stress disorder.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  A complete rationale for 
all opinions expressed must be provided.  
The examiner should be requested to 
perform all indicated testing.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and 
an explanation what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected post-
traumatic stress disorder.

4.  When the above development has been 
completed, the case should be reviewed.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See, 38 C.F.R. § 3.655(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


